Title: Craven Peyton to Thomas Jefferson, 14 November 1819
From: Peyton, Craven
To: Jefferson, Thomas


					
						Dear Sir
						
							Monteagle
							Nor 14. 1819
						
					
					I am again a purchaser of Poark. the quantity I shall want, will be between two & three thousand weight. I shall be glad to no, if You will have that quantity to spare or if I can be supplied with any. I feal greatly rejoiced at the recovery of Your health again.
					
						Very Sincerely Yr. Frd & Servt
						
							C. Peyton
						
					
				